Citation Nr: 1505312	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  05-01 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


WITNESSES AT HEARINGS ON APPEAL

The Veteran 

INTRODUCTION

The Veteran served on active duty from December 1981 to August 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In July 2009 the Veteran testified before the undersigned sitting at the RO.  He also testified before a hearing officer at the RO in November 2011.  Transcripts of both hearing are in the file.

In October 2009, the Board remanded the case for further development.  In December 2011, the Board denied the claim for an increased rating for DJD of the right knee and remanded the claim for a TDIU for further development.  In June 2014, the Board vacated the portion of its December 2011 decision that denied entitlement to a rating in excess of 10 percent for DJD of the right knee pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  

In November 2014, VA notified the Veteran that he was scheduled for a videoconference hearing before the undersigned in December 2014.  This notice was mailed to the Veteran's last known address of record and VA has received no communication, written or otherwise, from the Veteran regarding his failure to report to the hearing.  Therefore, the Board finds that the Veteran failed to appear for his scheduled hearing without good cause and his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As to the claim for an increased rating for DJD of the right knee, evidence associated with the claims file since the most recent April 2011 supplemental statement of the case (SSOC) includes for the first time evidence that suggests that the Veteran applied for VA vocational rehabilitation.  As the Veteran contends that he is unable to work because of his service-connected knee disabilities, the Board finds that these vocational rehabilitation records may be relevant to the current appeal and a remand to associate them with the claims file is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Also as the claim for an increased rating for DJD of the right knee, VA has received additional pertinent evidence since the April 2011 SSOC; namely, two VA examinations and records from the Social Security Administration.  Similarly, as to the claim for a TDIU, the AOJ has not as yet issued the Veteran a SSOC since undertaking the developed ordered in the December 2011 remand.  Therefore, the Board finds that both issues must also be remanded for the issuance of a SSOC.  See 38 C.F.R. § 19.31(c) (2014).

While the appeal is in remand status, any outstanding contemporaneous treatment records from the Veteran's Texas VA Medical Centers should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Obtain and associate with the claims file any outstanding contemporaneous treatment records of the Veteran from the Texas VA Medical Centers goes to for treatment.  

2.  Obtain and associate with the claims file the Veteran's VA vocational rehabilitation file.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2014).

3.  Following the above-requested development, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a SSOC.  The SSOC that must contain notice of all relevant actions taken on the claims for benefit since the April 2011 SSOC to include a summary of all the evidence received since that time and all applicable laws and regulations considered pertinent to the issues on appeal.  A reasonable period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

